John M. Turner, Jr.President FPKCCW Small & Mid-Cap Bank and Insurance ConferenceJune 17, 2008New York John M. Turner, Jr.President Forward-Looking Statements This presentation may include forward-looking statements containingexpectations about future conditions and descriptions of future plans andstrategies. Whitney's ability to accurately predict the effects of future plans orstrategies is inherently limited such that actual results and performancecould differ materially from those set forth in the forward-lookingstatements. Factors that could cause actual results to differ from those expressed inthe forward-looking statements are available in Whitney’s filings with theSecurities and Exchange Commission. Whitney does not intend, and undertakes no obligation, to update orrevise any forward-looking statements, whether as a result of differencesin actual results, changes in assumptions or changes in other factorsaffecting such statements. Whitney Is A Very Good, Very Strong Bank •Strong credit culture •Strong NIM •Strong balance sheet and solid capital position •Operational resiliency •Geographic diversification A Renewed Strategic Vision Updated our Strategic Plan Reviewed and challenged: Where we’ve been Where we are todayWhere we believe Whitney should go Mission Statement Guiding Principles Focus & Discipline: A Key To Continued Success •Focus on segmentation –Commercial & Business Banking •Balance sheet management •Focus on growing fee income •Reduction of expenses •Credit remains a core strength •Continued geographicdiversification •Capital management 1Q08 Earnings •Net income million •Earnings per share (diluted)$.45 •Results include: –A $2.3 million gain from the VISA IPO –A $1.4 million gain from the sale ofpre-1933 assets –A $1.0 million reduction to expensefrom the reversal of the VISA liabilityin 4Q07 –Provision expense of $14.0 million •Remain a well-capitalizedcompany –1.6 million shares repurchased –Increased quarterly dividend –Tangible capital ratio 8.32% •Net interest margin of 4.64% 1Q08 4Q07 (Period-end) Total Assets $10.8B $11.0B Total Loans $7.7B $7.6B Total Deposits $8.3B $8.6B Net Income $29.9MM $30.2MM E.P.S. (diluted) $.45 $.45 Cost Control and Efficiencies §Whitney’s strategic focus requiresthat we address process inefficienciesand improve automation in priorityareas §Normalized expenses down 2% from1Q07 §Strategic investments §Opened new offices §Offered additional products and services §Updated technology •Will continue expense controlmeasures for the foreseeable future ($s inmillions) 1Q08 4Q07 1Q07 PersonnelExpense $47.4 $48.2 $47.1 NetOccupancyExpense 8.6 8.0 8.1 Equipment& DP 6.2 5.7 5.9 OtherNoninterestExpense 21.7 23.9 25.3 TotalNoninterestExpense $83.9 $85.8 $86.4 * NIM remains near the top of thepeer group *Active management of loan anddeposit pricing *Liquidity in the deposit base *Moderately asset-sensitive *Loan portfolio - 54% variable rate –(29% tied to Libor; 25% tied to Prime) *Benefiting from widerPrime/Libor spread –Approximately 7bps benefit in1Q08 compared to normal spread Net Interest Margin - Asset Sensitive 1Q08 Average Balances 1Q08 NIM 4.64% 1Q07 NIM 5.08% Commercial and Business Banking Focus •Commercial portfolio 83% –46%
